Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2018

The Court of Appeals hereby passes the following order:

A19A0875. MARCHELLO CALIK LEWIS v. THE STATE.

      Marchello Calik Lewis filed this direct appeal following the trial court’s grant
of an out-of-time appeal. An appeal has already been docketed from the same order.1
See Case No. A19A0789. Accordingly, this appeal is duplicative, and it is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Lewis filed a premature notice of appeal before the trial court entered its
written order granting the out-of-time appeal. After the trial court entered its order,
Lewis filed a second notice of appeal. The first notice of appeal was deemed
“ripened” after entry of the trial court’s order. See Berrien v. State, 300 Ga. 489, 491
n. 2 (796 SE2d 718) (2017). Lewis was thus not required to file a second notice of
appeal.